DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I species drawn to figures 1-10 with traverse encompassing claims 1-10 in the reply filed on 10/11/2021 is acknowledged. 
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II species drawn to figure 11, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2011.
The traversal is on the ground that the subject matter of both groups is sufficiently related such that a search for one group of claims would encompass subject matter of the remaining claims. 
In response, the examiner notes that the search strategy between group 1 and group 2 is different. The search queries for the two group is different and requires different strategies. For example group 1 species requires key words and synonyms related to vented grid configuration of ribbon attached to vented crown portion, while group II species 2 requires key words and synonyms such as, and not limited to, (Fasten$5 or clip or pin or attachment or coupled) near5 (hair or wig). The search queries for group 2 will not be used for group 1 since group 1 does not include a hair topper with fasteners attached to the ribbon hairpiece.  In addition, these species are not obvious variants of each other based on the current record.
.

Specification
The disclosure is objected to because of the following informalities: Page 8/30, line 16, the term “in ieu” should be “in lieu”. Appropriate correction is required.  

Claim Objections
Claims 2-5 are objected to because of the following informalities:  missing of punctuation mark “,” after the claim number. For example, claim 2 states “The ribbon hairpiece of claim 1 further”. Applicant is recommended to change it to “The ribbon hairpiece of claim 1, further”. Appropriate correction is required for claims 2-5. 
Claims 2 is objected to because of the following informalities:  inconsistency while using the terms “a first side ribbon” in line 13 page 18/30, “a second side ribbon” in line 21 page 18/30, “the left side ribbon and the right side ribbon”  in line 6 page 19/30.  For consistently purposes, applicant is recommend to change it to the following: “a first right side ribbon”  in line 13 page 18/30, “a second left side ribbon” in line 21 page 18/30, “the second left side ribbon and the first right side ribbon”  in line 6 page 19/30. Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 6 and 7 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is the “additional means of attachment” recited in claims 1 and 6-7 which lack sufficient structure, material, or acts for performing the claimed function. For examination purposes, the office interprets the “additional means of attachment” by a tape or its equivalent.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 page 2 lines 12-15 states “said terminus of 13the right circumference ribbon releasably fastenable to the terminus 14of the left circumference ribbon to engage the right and left 15circumference ribbons tautly and comfortably to the wearer's head”, and claim 1 also states in page 2 lines 20-22 “said rear center ribbon disposed vertically over the 21wearer's occipital bone to secure a terminus to the termini of the left and right circumference ribbons”. The examiner notes that the specification discloses in page 12/30 Lines 3-6 “The terminus 42 of the right circumference4 ribbon 40 is therefore releasably fastenable to the terminus 32 of the left circumference5 ribbon 30 to engage the right and left circumference ribbons 30, 40 tautly and6 comfortably to the wearer's head.”, and discloses in page 12/30 lines 10-12 “Said The examiner notes that claim 6 recites the same limitation described above in page 21/30, and claim 7 recites the same limitation described above in page 23-24/30.
The specification lacks disclosure to allow one of the ordinary skill in the art to make or use the invention without undue experimentation. In this instance, the specification failed to disclose how one of the ordinary skill in the art would make the distal end of the center ribbon attached to both termini (from the right circumference ribbon and the left circumference ribbon), and at the same time make both termini releasably fastenable to each other. Furthermore, the examiner notes that there are at least two ways to make the termini releasably fastenable and also be attached to the rear center ribbon. For example, one option is to make the distal end of the rear center ribbon attached to the terminus of the right circumference ribbon, then make the terminus of right circumference releasably fastened to the left circumference terminus. Another option is to make the distal end of the rear center ribbon attached to the terminus of the left circumference ribbon, then make the terminus of left circumference releasably fastened to the right circumference terminus. As describe above, there are various ways to make the terminus of 13the right circumference ribbon releasably fastenable to the terminus 14of the left circumference ribbon, and have the rear center ribbon disposed vertically to secure a terminus to the termini of the left and right circumference ribbons. Therefore, the specification lacks to disclose how to enable one skilled in the art to make the terminus of 13the right circumference ribbon releasably fastenable to the terminus 14of the left circumference ribbon, and have the rear center .
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, page 2 lines 12-15, the terms “said terminus of 13the right circumference ribbon releasably fastenable to the terminus 14of the left circumference ribbon to engage the right and left 15circumference ribbons tautly and comfortably to the wearer's head” and page 2 lines 20-22 “said rear center ribbon disposed vertically over the 21wearer's occipital bone to secure a terminus to the termini of the left and right circumference ribbons” render the claim indefinite. It is unclear how the end of the center ribbon attached to both termini (from the right circumference ribbon and the left circumference ribbon), and both termini are releasably fastenable to each other. It is also unclear if the end of the rear center ribbon is attached to the right circumference, or to the left circumference, or both. For examination purposes, the claim will be 
Regarding claims 6 and 7, The examiner notes that claim 6 recites the same limitation described above in page 21/30, and claim 7 recites the same limitation described above in page 23-24/30. For examination purposes, both claims will be interpreted by the right circumference ribbon is attached to the left circumference ribbon by an adjusting fastener. Appropriate correction is required to overcome this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bate (US 5988177 A) in view of Park (US 6220249 B1).
Regarding claim 1, Bate discloses ribbon hairpiece (Abstract and Fig. 1) securable upon a wearer's head without clips, combs, 5adhesives, or additional means of attachment, said ribbon hairpiece comprising:  
6a crown piece (Fig. 1, 106) rendered of thin textile (C1 Line 61-62, made from non-stretch lace), said crown piece configured to seat over the crown 8of the wearer's head (Fig. 1), said crown (106) piece having:  9a front line adapted to overlie or engage behind the wearer's 10hairline (See annotated Fig. 1 below);  11a rear line (See annotated 
18a left circumference ribbon (See annotated Fig. 1 below) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”), said left circumference ribbon 20attached to an underside of the crown piece at a position 21immediately behind the front line (See annotated Fig. 1 below) proximally above the wearer's left 22temporal line, said left circumference ribbon (See annotated Fig. 1 below) disposed to encircle the wearer's skull diagonally crossing behind the wearer's left ear to Page 16 of 30a terminus disposed underneath the wearer's occipital bone proximal the wearer's mastoid process at the nape of the wearer's 3neck;
4a right circumference ribbon (See annotated Fig. 1 below) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”) between approximately ¼ inch and 1 6inch wide (Cl. 2, line 37-43” ), said right circumference ribbon (See annotated Fig. 1 below) attached to the underside 7of the crown piece at a position immediately behind the front line 8proximally above the wearer's right temporal line; said right 9circumference ribbon (See annotated Fig. 1 below) disposed to encircle the wearer's skull 10diagonally crossing behind the wearer's right ear to a terminus 11underneath the wearer's occipital bone proximal the wearer's 12mastoid process at the nape of the wearer's neck,
a rear center ribbon rendered of thin textile (Cl 1 line 37-38), said rear center ribbon attached to the 19underside of the crown piece at a position centrally disposed 
Page 17 of 30wherein the termini of each of the left circumference ribbon, the right circumference ribbon, and the rear center ribbon attach together in a 3position approximate the nape of the wearer's neck to tautly engage the 4crown piece atop the wearer's head without the aid of clips, combs, 5adhesives, or other means of attachment (See annotated Fig. 1 below);and 
6wherein the crownpiece (106), left circumference ribbon (See annotated Fig. 1 below), right circumference ribbon (See annotated Fig. 1 below), 7rear center ribbon (See annotated Fig. 1 below) are covered with and concealed by supplemental 8hair (Cl 1 line 58-61 and Cl 1, line 8-10, The examiner notes that wig 100 includes a foundation 102 which includes crown 106, top 108, back 110, plurality of sides and font side and that hair can be attached to the wig foundation), whereby the wearer may tease out said wearer's natural hair (Cl 1 line 37-38, The examiner notes that the back side and  two sides 112 are made of thin stretch nylon lace material and the user is capable to tease out his/ her natural hair) to 9display between the left and right circumference ribbons and each of 10the first and second side ribbons, and the rear central ribbon.  

    PNG
    media_image1.png
    938
    803
    media_image1.png
    Greyscale

The examiner notes that regarding the claim recitations “ adapted to position atop the wearer's head in a 12position overtop the wearer's parietal bone in a 13position approximately one-quarter to one-third of the 14distance from the wearer's coronal suture; adapted to position laterally 16along the wearer's head overtop the wearer's ears 17between the front line and the rear line; disposed to encircle the wearer's skull 10diagonally crossing behind the wearer's right ear to a terminus 11underneath the wearer's occipital bone proximal the wearer's 12mastoid process at the nape of the wearer's neck; in a 3position approximate the nape of the wearer's neck to tautly engage the 4crown piece atop the wearer's head” . The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than In re Schreiber, 44 USPQ2d 1429. In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). In this case, the patented apparatus of Bate discloses (as detailed above) all the structural limitations required to perform the recited functional language.
Bate does not explicitly disclose terminus of the right circumference ribbon is attached to the terminus of the left circumference ribbon by an adjusting fastener.
Park teaches a wig having length adjusting parts 16of multiple bands (Fig. 3, 121, 122a) with an adjusting fastener piece 122 b of linkage shape (Fig. 3) to provide pieces 122b of a link shape having a function of adjusting the length of the band 122 by connecting one end of the adjusting band 122a with the other end thereof which is placed at a further lower portion of the adjusting band 122a (Cl.3 Line 30-34). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the attachment of the terminus of 13the right circumference to the terminus 14of the left circumference ribbon of Bate device with the adjusting fastener piece as taught by Park to provide pieces 122b of a link shape having a function of adjusting the length of the band 122 by connecting one end of the adjusting band 122a with the other end thereof which is placed at a further lower portion of the adjusting band 122a, and to provide the user with the appropriate adjustment means to accommodate various head sizes of different user groups.

Regarding claim 122, Bate and Park disclose the claimed invention of claim 1. Bate further discloses 13a first side ribbon (See annotated Fig. 1 below) rendered of thin textile (Cl 1 line 37-38), said first side ribbon attached to the 15underside of the crown piece 
21a second side ribbon (See annotated Fig. 1 below) rendered of thin textile (Cl 1 line 37-38), said second side ribbon attached to the underside of the crown piece upon the other of the pair of Page 18 of 30lateral lines at a position approximately midway between the right circumference ribbon and the rear center ribbon (See annotated Fig. 1 below), said second side 3ribbon disposed downward (See annotated Fig. 1 below) to pass approximately 3 inches behind 4the wearer's right ear to connect with the right circumference ribbon 5at a position approximate to the wearer's occipital bone;  
6wherein the left side ribbon and right side ribbon are covered with and 7concealed by supplemental hair (Cl 1 line 58-61 and Cl 1, line 8-10, The examiner notes that wig 100 includes a foundation 102 which includes crown 106, top 108, back 110, plurality of sides and front side and that hair can be attached to the wig foundation) whereby the wearer may tease out said 8wearer's natural hair to display between the first and second side 9ribbons (Cl 1 line 37-38, The examiner notes that the back side and  two sides 112 are made of thin stretch nylon lace material and the user is capable to tease out his/ her natural hair). 
The examiner notes that regarding the claim recitations “to pass approximately 3 inches behind the wearer's left 19ear to connect with the left circumference ribbon at a position 20approximate to the wearer's occipital bone; to pass approximately 3 inches The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429. In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). In this case, the patented apparatus of Bate discloses (as detailed above) all the structural limitations required to perform the recited functional language.
Regarding claim 113, Bate and Park disclose the claimed invention of claim 1. Bate further discloses wherein the left circumference ribbon and the 12right circumference ribbon are between approximately ¼ inch and 1 inch wide (Cl. 2, line 37-43).  
Regarding claim 144, Bate and Park disclose the claimed invention of claim 1. Bate further discloses wherein the rear center ribbon is between 15approximately ¼ inch and 1 inch wide (Cl. 2, line 37-43).  
Regarding claim 175, Bate and Park disclose the claimed invention of claim 2. Bate further discloses the first side ribbon and the second side 18circumference ribbon are between approximately ¼  inch and 1/2 inch wide (Cl. 2, line 37-43).  
Regarding claim 206, Bate discloses a ribbon hairpiece (Abstract and Fig. 1) securable upon a wearer's head without clips, combs, or adhesives, or additional means of attachment, said ribbon hairpiece comprising:  Page 19 of 30

4a front line (See annotated Fig. 1 above) adapted to overlie or engage behind the wearer's 5hairline;  
6a rear line (See annotated Fig. 1 above) adapted to position atop the wearer's head in a 7position overtop the wearer's parietal bone in a 8position approximately one-quarter to one-third of the 9distance from the wearer's coronal suture;  
10each of a pair of lateral lines (See annotated Fig. 1 above) adapted to position laterally 11along the wearer's head overtop the wearer's ears 12between the front line and the rear line;  
13a left circumference ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”), said left circumference ribbon (See annotated Fig. 1 below) 15attached to an underside of the crown piece at a position 16immediately behind the front line proximally above the wearer's left 17temporal line, said left circumference ribbon (See annotated Fig. 1 above) disposed to encircle 18the wearer's skull diagonally crossing behind the wearer's left ear to 19a terminus disposed underneath the wearer's occipital bone 20proximal the wearer's mastoid process at the nape of the wearer's 21neck;  
22a right circumference ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”) between approximately ¼  inch and 1 Page 20 of 30inch wide (Cl. 2, line 37-43” ), said right circumference ribbon (See annotated Fig. 1 above) attached to the underside  of the crown piece at a position immediately behind the front 
11a rear center ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”), said rear center ribbon attached to the 13underside of the crown piece at a position centrally disposed upon 14the rear line (See annotated Fig. 1 above), said rear center ribbon disposed vertically over the 15wearer's occipital bone to secure a terminus to the termini of the left 16and right circumference ribbons (See annotated Fig. 1 above); and  
17a rear circumference ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”), said rear circumference ribbon 19attached along the length of the rear line of the crown piece (See annotated Fig. 1 above);  
20wherein the termini of each of the left circumference ribbon, the right 21circumference ribbon, and the rear center ribbon attach together (See annotated Fig. 1 above) in a position approximate the nape of the wearer's neck to tautly engage the Page 21 of 30crown piece atop the wearer's head without the aid of clips, combs, adhesives, or other means of attachment; and 
3wherein the crownpiece (106), left circumference ribbon (See annotated Fig. 1 above), right circumference ribbon (See annotated Fig. 1 above), 4rear center ribbon (See annotated Fig. 1 above), are covered with and concealed by supplemental 5hair (Cl 1 line 58-61 and Cl 1, line 8-10, The examiner notes that wig 100 includes a foundation 102 which includes crown 106, top 108, back 110, plurality of sides and font side and 
The examiner notes that regarding the claim recitations “adapted to position atop the wearer's head in a 7position overtop the wearer's parietal bone in a 8position approximately one-quarter to one-third of the 9distance from the wearer's coronal suture; adapted to position laterally 11along the wearer's head overtop the wearer's ears 12between the front line and the rear line; to encircle 18the wearer's skull diagonally crossing behind the wearer's left ear to 19a terminus disposed underneath the wearer's occipital bone 20proximal the wearer's mastoid process at the nape of the wearer's 21neck; to encircle the wearer's skull 5diagonally crossing behind the wearer's right ear to a terminus 6underneath the wearer's occipital bone proximal the wearer's 7mastoid process at the nape of the wearer's neck; a position approximate the nape of the wearer's neck to tautly engage the Page 21 of 30crown piece atop the wearer's head”. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429. In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). In this case, the patented apparatus of Bate discloses (as detailed above) all the structural limitations required to perform the recited functional language.
Bate does not explicitly disclose terminus of the right circumference ribbon is attached to the terminus of the left circumference ribbon by an adjusting fastener.
Park teaches a wig having length adjusting parts 16of multiple bands (Fig. 3, 121, 122a) with an adjusting fastener piece 122 b of linkage shape (Fig. 3) to provide pieces 122b of a link shape having a function of adjusting the length of the band 122 by connecting one end of the adjusting band 122a with the other end thereof which is placed at a further lower portion of the adjusting band 122a (Cl.3 Line 30-34). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the attachment of the terminus of 13the right circumference to the terminus 14of the left circumference ribbon of Bate device with the adjusting fastener piece as taught by Park to provide pieces 122b of a link shape having a function of adjusting the length of the band 122 by connecting one end of the adjusting band 122a with the other end thereof which is placed at a further lower portion of the adjusting band 122a, and to provide the user with the appropriate adjustment means to accommodate various head sizes of different user groups.

Regarding claim 97, Bate disclose a ribbon hairpiece (Abstract and Fig. 1) securable upon a wearer's head without clips, combs, 10adhesives, or additional means of attachment, said ribbon hairpiece comprising:  
11a crown piece (Fig. 1, 106) rendered of thin textile (C1 Line 61-62, made from non-stretch lace), said crown piece configured to seat over the crown 13of the wearer's head (Fig. 1), said crown piece (106) having:  

16a rear line (See annotated Fig. 1 above) adapted to position atop the wearer's head in a 17position overtop the wearer's parietal bone in a 18position approximately one-quarter to one-third of the 19distance from the wearer's coronal suture;  
20each of a pair of lateral lines (See annotated Fig. 1 above) adapted to position laterally 21along the wearer's head overtop the wearer's ears between the front line and the rear line;  Page 22 of 30 
a left circumference ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”) between approximately ¼  inch and 1 3inch wide (Cl. 2, line 37-43” ), said left circumference ribbon (See annotated Fig. 1 above) attached to an underside 4of the crown piece at a position immediately behind the front line 5proximally above the wearer's left temporal line, said left 6circumference ribbon (See annotated Fig. 1 above) disposed to encircle the wearer's skull 7diagonally crossing behind the wearer's left ear to a terminus 8disposed underneath the wearer's occipital bone proximal the 9wearer's mastoid process at the nape of the wearer's neck;  
10a right circumference ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”) between approximately ¼  inch and 1 12inch wide (Cl. 2, line 37-43” ), said right circumference ribbon (See annotated Fig. 1 above) attached to the underside 13of the crown piece at a position immediately behind the front line 14proximally above the wearer's right temporal line, said right 15circumference ribbon (See annotated Fig. 1 above) disposed to encircle the wearer's skull 16diagonally crossing 
22a rear center ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”) between approximately ¼ inch and ½  inchPage 23 of 30 wide (Cl. 2, line 37-43”), said rear center ribbon attached to the underside of the crown piece at a position centrally disposed upon the rear line (See annotated Fig. 1 above), said rear 3center ribbon disposed vertically over the wearer's occipital bone to 4secure a terminus to the termini of the left and right circumference sribbons (See annotated Fig. 1 above);  
6a rear circumference ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl. 1 line 37-38 “thin stretch nylon lace”) between ¼  inch and ½  inch 8wide (Cl. 2, line 37-43”), said rear circumference ribbon attached along the length of 9the rear line of the crown piece (See annotated Fig. 1 above);  
10a first side ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl 1 line 37-38) between ¼  inch and ½  inch wide (Cl. 2, line 37-43”), said first 12side ribbon attached to the underside of the crown piece upon one 13of the pair of lateral lines at a position approximately midway 14between the left circumference ribbon and the rear center ribbon (See annotated Fig. 1 above), 15said first side ribbon disposed downward (See annotated Fig. 1 above) to pass approximately 3 16inches behind the wearer's left ear to connect with the left 17circumference ribbon at a position approximate to the wearer's 18occipital bone; and 
19a second side ribbon (See annotated Fig. 1 above) rendered of thin textile (Cl 1 line 37-38) between ¼ inch and ½ inch wide (Cl. 2, line 37-43”), 21said second side ribbon attached to the underside of the crown 22piece upon the other of the pair of lateral lines at 
5wherein the termini of each of the left circumference ribbon, the right 6circumference ribbon, and the rear center ribbon attach together (See annotated Fig. 1 above) in a 7position approximate the nape of the wearer's neck to tautly engage the 8crown piece atop the wearer's head without the aid of clips, combs, 9adhesives, or other means of attachment; and  
10wherein the crownpiece (106), left circumference ribbon (See annotated Fig. 1 above), right circumference ribbon (See annotated Fig. 1 above), 11rear center ribbon (See annotated Fig. 1 above), left side ribbon (See annotated Fig. 1 above), and right side ribbon (See annotated Fig. 1 above), are covered 12with and concealed by supplemental hair (Cl 1 line 58-61 and Cl 1, line 8-10, The examiner notes that wig 100 includes a foundation 102 which includes crown 106, top 108, back 110, plurality of sides and font side and that hair can be attached to the wig foundation), whereby the wearer may 13tease out said wearer's natural hair (Cl 1 line 37-38, The examiner notes that the back side and two sides 112 are made of thin stretch nylon lace material and the user is capable to tease out his/ her natural hair)  to display between the left and right 14circumference ribbons and each of the first and second side ribbons, 15and the rear central ribbon.  
The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429. In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). In this case, the patented apparatus of Bate discloses (as detailed above) all the structural limitations required to perform the recited functional language.
Bate does not explicitly disclose terminus of the right circumference ribbon is attached to the terminus of the left circumference ribbon by an adjusting fastener. 
Park teaches a wig having length adjusting parts 16of multiple bands (Fig. 3, 121, 122a) with an adjusting fastener piece 122 b of linkage shape (Fig. 3) to provide pieces 122b of a link shape having a function of adjusting the length of the band 122 by connecting one end of the adjusting band 122a with the other end thereof which is placed at a further lower portion of the adjusting band 122a (Cl.3 Line 30-34). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the attachment of the terminus of 13the right circumference to the terminus 14of the left circumference ribbon of Bate device with the adjusting fastener piece as taught by Park to provide pieces 122b of a link shape having a function of adjusting the length of the band 122 by connecting one end of the adjusting band 122a with the other end thereof which is placed at a further lower portion of the adjusting band 122a, and to provide the user with the appropriate adjustment means to accommodate various head sizes of different user groups.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772   

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772